               Case 20-50772-BLS             Doc 25-3        Filed 06/30/21        Page 1 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re:                                                     Chapter 7

 HERITAGE HOME GROUP, LLC, et al.,1                         Case No. 18-11736 (BLS)
                                                            (Jointly Administered)
                               Debtors.

                                      CERTIFICATE OF SERVICE


                 I, Peter J. Keane, hereby certify that on the 30th day of June, 2021, I caused a
copy of the documents listed below to be served on the individuals on the attached service list in
the manner indicated:

Motion of Alfred T. Giuliano, Chapter 7 Trustee, to Approve Settlement Agreement with KPS;
and

Notice of Motion of Alfred T. Giuliano, Chapter 7 Trustee, to Approve Settlement Agreement
with KPS

Dated: June 30, 2021

                                                 /s/ Peter J. Keane
                                                 Peter J. Keane (DE Bar No. 5503)




1 The Debtors in these cases, along with the last four digits of each Debtor’s tax identification number, as
applicable, are: Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc.
(7206); HHG Real Property LLC (3221); and HHG Global Designs LLC (1150).




DOCS_DE:235101.1 31270/002
               Case 20-50772-BLS    Doc 25-3   Filed 06/30/21   Page 2 of 11




Heritage v KPS Adv Service List
Document No. 229915
07-Electronic Mail

ELECTRONIC MAIL
(Counsel to KPS)
Mark E. Felger, Esquire
Cozen O'Connor
1201 N. Market Street, Suite 1001
Wilmington, DE 19801
Email: mfelger@cozen.com

ELECTRONIC MAIL
(Counsel to KPS)
Jeffrey D. Saferstein, Esquire
Jacob A. Adlerstein, Esquire
Sarah Harnett, Esquire
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Email: jsaferstein@paulweiss.com
       jadlerstein@paulweiss.com

ELECTRONIC MAIL
(Counsel to PNC Bank, National Association)
Stanley B. Tarr, Esquire
Blank Rome LLP
1201 N. Market Street, Suite 800
Wilmington, DE 19801
Email: tarr@blankrome.com

ELECTRONIC MAIL
(Counsel to PNC Bank, National Association)
John E. Lucian, Esquire
Michael C. Graziano, Esquire
Christopher A. Manion, Esquire
Blank Rome LLP
One Logan Square
130 N. 18th Street
Philadelphia, PA 19103-6998
Email: lucian@blankrome.com
       graziano@blankrome.com
       cmanion@blankrome.com




DOCS_DE:229915.2 31270/002
               Case 20-50772-BLS     Doc 25-3   Filed 06/30/21   Page 3 of 11




Heritage Home Group, LLC – 2002 Service         FOREIGN FIRST CLASS MAIL
List (Expedited Email/FCM)                      (Interested Party)
Case No. 18-11736 (BLS)                         IBM Corporation
Document No. 232418                             International Business Machines
02 – First Class Mail                           Corporation
01 – Foreign First Class Mail                   Attn Marie-Josee Dube
92 – Electronic Mail                            275 Viger East
                                                Montreal, QC H2X 3R7
                                                CANADA
(Counsel for Alfred T. Giuliano, as Chapter
7 Trustee)                                      ELECTRONIC MAIL
Bradford J. Sandler, Esquire                    Linda Richenderfer, Esquire
Colin R. Robinson, Esquire                      Office of the United States Trustee
Peter J. Keane, Esquire                         Delaware
Pachulski Stang Ziehl & Jones LLP               844 King Street, Suite 2207
919 N. Market Street, 17th Floor                Lockbox 35
PO Box 8705                                     Wilmington, DE 19801
Wilmington, DE 19899-8705                       Email: Linda.richenderfer@usdoj.gov
Email: bsandler@pszjlaw.com;
crobinson@pszjlaw.com;                          ELECTRONIC MAIL
pkeane@pszjlaw.com                              Kathy Jennings, Esquire
                                                Delaware Attorney General
FIRST CLASS MAIL                                Carvel State Office Building
Centralized Insolvency Operation                820 N French Street
Internal Revenue Service                        Wilmington, DE 19801
PO Box 7346                                     Email: attorney.general@state.de.us
2970 Market St (19104)
Philadelphia, PA 19101-7346                     ELECTRONIC MAIL
                                                David C. Weiss, Esquire
FIRST CLASS MAIL                                US Attorney for Delaware
(Attorney for the Missouri Department of        1007 Orange Street, Suite 700
Revenue)                                        PO Box 2046
Steven A. Ginther, Esquire                      Wilmington, DE 19899-2046
Missouri Department of Revenue                  Email: usade.ecfbankruptcy@usdoj.gov
Bankruptcy Unit
PO Box 475                                      ELECTRONIC MAIL
Jefferson City, MO 65105-0475                   (Counsel to United Furniture Industries,
                                                Inc.)
                                                David W. Carickhoff, Esquire
                                                Archer & Greiner, P.C.
                                                300 Delaware Avenue, Suite 1100
                                                Wilmington, DE 19801
                                                Email: dcarickhoff@archerlaw.com




DOCS_DE:232418.1 31270/001
               Case 20-50772-BLS     Doc 25-3   Filed 06/30/21   Page 4 of 11




ELECTRONIC MAIL                                 ELECTRONIC MAIL
(Counsel to FBI Wind Down, Inc.                 (Counsel to RPAI Oak Brook Promenade I,
Liquidating Trust)                              LLC (Landlord))
David M. Klauder, Esquire                       Karen C. Bifferato, Esquire
Bielli & Klauder, LLC                           Kelly M. Conlan, Esquire
1204 N. King Street                             Connolly Gallagher LLP
Wilmington, DE 19801                            1000 West Street, Suite 1400
Email: dklauder@bk-legal.com                    Wilmington, DE 19801
                                                Email:
ELECTRONIC MAIL                                 kbifferato@connollygallagher.com;
(Attorneys for Federal Realty Investment        kconlan@connollygallagher.com
Trust and PS Court Associates, L.P. and
Acadia Realty Limited Partnership)              ELECTRONIC MAIL
Leslie Heilman, Esquire                         (Counsel to the Pre-Petition Term Agent and
Laurel D. Roglen, Esquire                       KPS)
Chantelle McClamb, Esquire                      Mark E. Felger, Esquire
Ballard Spahr LLP                               Cozen O'Connor
919 Market Street, 11th Floor                   1201 N. Market Street, Suite 1001
Wilmington, DE 19801                            Wilmington, DE 19801
Email: heilmanl@ballardspahr.com                Email: mfelger@cozen.com
roglenl@ballardspahr.com
mcclambc@ballardspahr.com                       ELECTRONIC MAIL
                                                (Counsel to Piedmont Packaging, Inc.)
ELECTRONIC MAIL                                 Amy D. Brown, Esquire
(Counsel to the Pre-Petition Agent, DIP         Gellert Scali Busenkell & Brown, LLC
Agent, and PNC Bank, National                   1201 N. Orange Street, Suite 300
Association)                                    Wilmington, DE 19801
Regina Stango Kelbon, Esquire                   Email: abrown@gsbblaw.com
Stanley B. Tarr, Esquire
Blank Rome LLP                                  ELECTRONIC MAIL
1201 N. Market Street, Suite 800                (Counsel to Hickory Springs Manufacturing
Wilmington, DE 19801                            Company, HS Manufacturing, LLC, HS
Email: kelbon@blankrome.com;                    Foam Fabricators, LLC, and Thomasville-
tarr@blankrome.com                              Dexel, Inc.)
                                                Michael Busenkell, Esquire
ELECTRONIC MAIL                                 Gellert Scali Busenkell & Brown, LLC
(Attorney for CPT Creekside Town Center,        1201 N. Orange Street, Suite 300
LLC)                                            Wilmington, DE 19801
Karen M. Grivner, Esquire                       Email: mbusenkell@gsbblaw.com
Clark Hill PLC
824 N. Market Street, Suite 710
Wilmington, DE 19801
Email: kgrivner@clarkhill.com




DOCS_DE:232418.1 31270/001
               Case 20-50772-BLS   Doc 25-3   Filed 06/30/21   Page 5 of 11




ELECTRONIC MAIL
(Attorneys for HHP Raleigh LLC)               ELECTRONIC MAIL
Susan E. Kaufman, Esquire                     (Counsel to Leggett & Platt, Incorporated,
Law Office of Susan E. Kaufman, LLC           L&P, Financial Services Co., Hanes
919 N. Market Street, Suite 460               Industries, Hanes Converting Company, and
Wilmington, DE 19801                          Hanes Companies, Inc.)
Email: skaufman@skaufmanlaw.com               Shanti M. Katona, Esquire
                                              Polsinelli PC
ELECTRONIC MAIL                               222 Delaware Ave., Suite 1101
(Counsel to Westchester Fire Insurance        Wilmington, DE 19801
Company)                                      Email: skatona@polsinelli.com
Gary D. Bressler, Esquire
McElroy, Deutsch, Mulvaney & Carpenter,       ELECTRONIC MAIL
LLP                                           (Attorneys for Innovative Delivery Systems,
300 Delaware Avenue, Suite 770                Inc., DH JAX, LLC)
Wilmington, DE 19801                          Elihu E. Allinson, III, Esquire
Email: gbressler@mdmc-law.com                 Sullivan Hazeltine Allison LLC
                                              919 N. Market Street, Suite 420
ELECTRONIC MAIL                               Wilmington, DE 19801
(Attorney for KIR Maple Grove, L.P.,          Email: zallinson@sha-llc.com
Swann Investments, LLP and Waste
Management)                                   ELECTRONIC MAIL
Rachel B. Mersky, Esquire                     (Counsel for the Official Committee of
Monzack Mersky Browder and Hochman,           Unsecured Creditors)
P.A.                                          Christopher M. Samis, Esquire
1201 N. Orange Street, Suite 400              L. Katherine Good, Esquire
Wilmington, DE 19801                          Aaron H. Stulman, Esquire
Email: rmersky@monlaw.com                     Whiteford, Taylor & Preston LLC
                                              The Renaissance Centre
ELECTRONIC MAIL                               405 North King Street, Suite 500
(Attorneys for Synchrony Bank)                Wilmington, DE 19801
Carl N. Kunz, III, Esquire                    Email: csamis@wtplaw.com;
Morris James LLP                              kgood@wtplaw.com;
500 Delaware Avenue, Suite 1500               astulman@wtplaw.com
PO Box 2306
Wilmington, DE 19899-2306                     ELECTRONIC MAIL
Email: ckunz@morrisjames.com                  Delaware Secretary of State
                                              Franchise Tax
ELECTRONIC MAIL                               401 Federal Street
(Counsel for Hickory Chair LLC)               PO Box 898
Derek C. Abbott, Esquire                      Dover, DE 19903
Morris, Nichols, Arsht & Tunnell LLP          Email: dosdoc_bankruptcy@state.de.us
1201 N. Market Street, 16th Floor
PO Box 1347
Wilmington, DE 19899-1347
Email: dabbott@mnat.com



DOCS_DE:232418.1 31270/001
               Case 20-50772-BLS      Doc 25-3   Filed 06/30/21   Page 6 of 11




ELECTRONIC MAIL
Delaware State Treasury                          ELECTRONIC MAIL
820 Silver Lake Blvd., Suite 100                 (Counsel for the Texas Comptroller of
Dover, DE 19904                                  Public Accounts)
Email: statetreasurer@state.de.us                Courtney J. Hull, Assistant Attorney
                                                 General
ELECTRONIC MAIL                                  Attorney General's Office
Centralized Insolvency Operation                 c/o Sherri K. Simpson, Paralegal
Internal Revenue Service                         Bankruptcy & Collections Division
31 Hopkins Plaza, Room 1150                      P.O. Box 12548
Baltimore, MD 21201                              Austin, TX 78711-2548
Email: SBSE.Insolvency.Balt@irs.gov              Email: bk-chull@oag.texas.gov;
                                                 sherri.simpson@oag.texas.gov
ELECTRONIC MAIL
G Jeffrey Boujoukos Regional Director            ELECTRONIC MAIL
Securities & Exchange Commission                 (Counsel for Acadia Realty Limited
1617 JFK Boulevard, Suite 520                    Partnership)
Philadelphia, PA 19103                           Dustin P. Branch, Esquire
Email: philadelphia@sec.gov                      Ballard Spahr LLP
                                                 2029 Century Park East, Suite 800
ELECTRONIC MAIL                                  Los Angeles, CA 90067
Secretary of the Treasury                        Email: branchd@ballardspahr.com
Securities & Exchange Commission
100 F Street NE                                  ELECTRONIC MAIL
Washington, DC 20549                             (Counsel to PNC Bank, National
Email: SECBankruptcy-OGC-                        Association)
ADO@SEC.GOV                                      Michael C. Graziano, Esquire
                                                 Christopher A. Manion, Esquire
ELECTRONIC MAIL                                  Blank Rome LLP
Andrew Calamari Regional Director                One Logan Square
Securities & Exchange Commission NY              130 N. 18th Street
Office                                           Philadelphia, PA 19103-6998
Brookfield Place                                 Email: Graziano@BlankRome.com;
200 Vesey Street, Suite 400                      CManion@BlankRome.com
New York, NY 10281-1022
Email: bankruptcynoticeschr@sec.gov              ELECTRONIC MAIL
                                                 (Attorneys for SAP America, Inc.)
ELECTRONIC MAIL                                  Donald K. Ludman, Esquire
(Attorneys for United Furniture Industries,      Brown & Connery, LLP
Inc.)                                            6 N. Broad Street, Suite 100
Jerrold S. Kulback, Esquire                      Woodbury, NJ 08096
Archer & Greiner, P.C.                           Email: dludman@brownconnery.com
Three Logan Square
1717 Arch Street, Suite 3500
Philadelphia, PA 19103
Email: jkulback@archerlaw.com



DOCS_DE:232418.1 31270/001
               Case 20-50772-BLS       Doc 25-3   Filed 06/30/21   Page 7 of 11




ELECTRONIC MAIL                                   ELECTRONIC MAIL
(Attorneys for Oracle America, Inc.)              (Counsel for for HHG IPCo., LLC)
Shawn M. Christianson, Esquire                    Jay R. Indyke, Esquire
Buchalter, A Professional Corporation             Michael Klein, Esquire
55 Second Street, 17th Floor                      Cooley LLP
San Francisco, CA 94105-3493                      The Grace Building
Email: schristianson@buchalter.com                1114 Avenue of the Americas, 46th Floor
                                                  New York, NY 10036-7798
ELECTRONIC MAIL                                   Email: jindyke@cooley.com;
(Attorneys for Yash Technologies Private          mklein@cooley.com
Limited)
James S. Zmuda, Esquire                           ELECTRONIC MAIL
Califf & Harper, P.C.                             (Attorneys for Synchrony Bank)
506 15th Street, Suite 600                        Ragan L. Powers, Esquire
Moline, IL 61265                                  Hugh R. McCullough, Esquire
Email: jzmuda@califf.com                          Davis Wright Tremaine LLP
                                                  920 5th Ave Ste 3300
ELECTRONIC MAIL                                   Seattle, WA 98104‐1610
(Counsel to Thomasville-Dexel, Inc.)              Email: raganpowers@dwt.com;
Britton C. Lewis, Esquire                         hughmccullough@dwt.com
Carruthers & Roth, P.A.
235 N. Edgeworth Street                           ELECTRONIC MAIL
PO Box 540                                        (Counsel for the Official Committee of
Greensboro, NC 27401                              Unsecured Creditors)
Email: bcl@crlaw.com                              Maria Burgess, Esquire
                                                  Foley & Lardner LLP
ELECTRONIC MAIL                                   Washington Harbour
(Attorneys for Campbell & Co.)                    3000 K Street, NW, Suite 600
Richard J. McCord, Esquire                        Washington, DC 20007-5109
Robert D. Nosek, Esquire                          Email: mburgess@foley.com
Certilman Balin Adler & Hyman, LLP
90 Merrick Avenue, 9th Floor                      ELECTRONIC MAIL
East Meadow, NY 11554                             (Counsel for the Official Committee of
Email: rmccord@certilmanbalin.com;                Unsecured Creditors)
rnosek@certilmanbalin.com                         Richard J. Bernard, Esquire
                                                  Leah M. Eisenberg, Esquire
ELECTRONIC MAIL                                   Foley & Lardner LLP
(Attorney for CPT Creekside Town Center,          90 Park Avenue
LLC)                                              New York, NY 10016-1314
David M. Blau, Esquire                            Email: rbernard@foley.com;
Clark Hill PLC                                    leisenberg@foley.com
151 S. Old Woodward Avenue, Suite 200
Birmingham, MI 48009
Email: dblau@clarkhill.com




DOCS_DE:232418.1 31270/001
               Case 20-50772-BLS     Doc 25-3   Filed 06/30/21   Page 8 of 11




ELECTRONIC MAIL                                 ELECTRONIC MAIL
(Counsel for International Market Centers,      (Attorneys for Regency Centers, L.P.)
LP)                                             Robert L. LeHane, Esquire
Ronald E. Gold, Esquire                         Jennifer D. Raviele, Esquire
A.J. Webb, Esquire                              Kelley Drye & Warren LLP
Frost Brown Todd LLC                            101 Park Avenue
3300 Great American Tower                       New York, NY 10178
301 E. Fourth Street                            Email:
Cincinnati, OH 45202                            KDWBankruptcyDepartment@kelleydry
Email: rgold@fbtlaw.com;                        e.com; rlehane@kelleydrye.com;
awebb@fbtlaw.com                                jraviele@kelleydrye.com

ELECTRONIC MAIL                                 ELECTRONIC MAIL
(Counsel to Grapevine-Colleyville ISD)          (Counsel to Tarrant County and Dallas
c/o Eboney Cobb                                 County)
Perdue, Brandon, Fielder, Collins & Mott,       Elizabeth Weller, Esquire
L.L.P.                                          Linebarger Goggan Blair & Sampson, LLP
500 E. Border Street, Suite 640                 2777 N. Stemmons Freeway, Suite 1000
Arlington, TX 76010                             Dallas, TX 75207
Email: ecobb@pbfcm.com                          Email:
                                                dallas.bankruptcy@publicans.com
ELECTRONIC MAIL
(Counsel to Harris House Furniture              ELECTRONIC MAIL
Industries Inc.)                                (Counsel to Harris County)
R. Tony Hill, Esquire                           John P. Dillman, Esquire
Richard D. Hovis, Esquire                       Linebarger Goggan Blair & Sampson, LLP
Hill & Hovis, P.L.L.C                           PO Box 3064
500 East Green Drive, Suite 200                 Houston, TX 77253-3064
PO Box 2603                                     Email:
High Point, NC 27261                            houston_bankruptcy@publicans.com
Email: TonyHill@northstate.net;
RDH@northstate.net                              ELECTRONIC MAIL
                                                (Counsel to Westchester Fire Insurance
ELECTRONIC MAIL                                 Company)
(Attorneys for Miller Hill Lenoir, LLC)         Michael Morano, Esquire
Amy Hunt, Esquire                               McElroy, Deutsch, Mulvaney & Carpenter,
Horack, Talley, Pharr & Lowndes                 LLP
301 S. College Street, Suite 2600               1300 Mount Kemble Ave.
Charlotte, NC 28202-6038                        Morristown, NJ 07960
Email: Ahunt@horacktalley.com                   Email: mmorano@mdmc-law.com




DOCS_DE:232418.1 31270/001
               Case 20-50772-BLS   Doc 25-3   Filed 06/30/21   Page 9 of 11




ELECTRONIC MAIL                               ELECTRONIC MAIL
(Counsel for Hickory Chair LLC)               (Counsel to the Pre-Petition Term Agent and
Scott P. Vaughn, Esquire                      KPS)
McGuirewoods LLP                              Jeffrey D. Saferstein, Esquire
201 N. Tryon Street                           Jacob A. Adlerstein, Esquire
Suite 3000                                    Sarah Harnett, Esquire
Charlotte, NC 28202-2146                      Paul, Weiss, Rifkind, Wharton & Garrison
Email: svaughn@mcguirewoods.com               LLP
                                              1285 Avenue of the Americas
ELECTRONIC MAIL                               New York, NY 10019
(Counsel for Sun Life Assurance Company       Email: jsaferstein@paulweiss.com;
of Canada)                                    jadlerstein@paulweiss.com;
Paul W. Carey, Esquire                        sharnett@paulweiss.com
Mirick, O’Connell, DeMallie & Lougee,
LLP                                           ELECTRONIC MAIL
100 Front Street                              (Counsel to Leggett & Platt, Incorporated,
Worcester, MA 01608                           L&P, Financial Services Co., Hanes
Email: pcarey@mirickoconnell.com              Industries, Hanes Converting Company, and
                                              Hanes Companies, Inc.)
ELECTRONIC MAIL                               Nicholas A. Griebel, Esquire
(Counsel for Deer Creek Lot 4 07 A, LLC)      Polsinelli PC
Timothy M. Swanson, Esquire                   100 S. Fourth Street, Suite 1000
Moye White LLP                                St. Louis, MO 63102
1400 16th Street, Suite 600                   Email: ngriebel@polsinelli.com
Denver, CO 80202
Email: tim.swanson@moyewhite.com              ELECTRONIC MAIL
                                              (Attorney for Creditor, St. Michael
ELECTRONIC MAIL                               Investments)
(Counsel to Piedmont Packaging, Inc.)         Phillip G. Vermont, Esquire
Terri L. Gardner, Esquire                     Randick O'Dea & Tooliatos, LLP
Nelson Mullins Riley & Scarborough LLP        5000 Hopyard Road, Suite 225
Glen Lake One                                 Pleasanton, CA 94588
4140 Parklake Avenue, Suite 200               Email: pvermont@randicklaw.com
Raleigh, NC 27612
Email: terri.gardner@nelsonmullins.com        ELECTRONIC MAIL
                                              (Attorney for Simon Property Group, Inc.
                                              and its Related Entities)
                                              Attn: Ronald M. Tucker, Esquire
                                              Simon Property Group, LP
                                              225 W. Washington Street
                                              Indianapolis, IN 46204
                                              Email: rtucker@simon.com




DOCS_DE:232418.1 31270/001
              Case 20-50772-BLS    Doc 25-3   Filed 06/30/21   Page 10 of 11




ELECTRONIC MAIL                                ELECTRONIC MAIL
(Attorneys for EEB Kirk, LLC)                  c/o TN Attorney General's Office,
Howard S. Smotkin, Esquire                     Bankruptcy Division
Stone, Leyton & Gershman, a Professional       TN Dept of Revenue
Corporation                                    PO Box 20207
7733 Forsyth Boulevard, Suite 500              Nashville, TN 37202-0207
St. Louis, MO 63105                            Email: AGBankDelaware@ag.tn.gov
Email: hss@stoneleyton.com
                                               ELECTRONIC MAIL
ELECTRONIC MAIL                                (Attorneys for Hickory Furniture Mart, Inc.
(Counsel for Swan Investments, LLLP)           and Marvin J. Perry, Inc.)
Victor W. Newmark, Esquire                     William A. Hazeltine, Esquire
Wiles & Wiles, LLP                             Sullivan Hazeltine Allison LLC
800 Kennesaw Avenue, Suite 400                 919 N. Market Street, Suite 420
Marietta, GA 30060-7946                        Wilmington, DE 19801
Email: bankruptcy@evict.net                    Email: whazeltine@sha-llc.com

ELECTRONIC MAIL                                ELECTRONIC MAIL
(Interested Party)                             (Counsel to the Debtors and
Attn: T Feil                                   Debtors in Possession)
BMC Group VDR, LLC                             Pauline K. Morgan, Esquire
3732 W. 120th Street                           Kenneth J. Enos, Esquire
Hawthorne, CA 90250                            Jaime L. Chapman, Esquire
Email: tfeil@bmcgroup.com;                     Ashley E. Jacobs, Esquire
ecfbk@bmcgroup.com                             Shane M. Reil, Esquire
                                               Young Conaway Stargatt & Taylor, LLP
ELECTRONIC MAIL                                Rodney Square
(Authorized Agent Office of Unemployment       1000 North King Street
Compensation Tax Services (UCTS),              Wilmington, DE 19801
Department of Labor and Industry,              Email: pmorgan@ycst.com;
Commonwealth of Pennsylvania)                  kenos@ycst.com; jchapman@ycst.com;
Attn: Deb Secrest                              ajacobs@ycst.com; sreil@ycst.com
Office of Unemployment Compensation Tax
Services (UCTS), Commonwealth of               ELECTRONIC MAIL
Pennsylvania, Department of Labor and          (Counsel to Benchmark Glades Square
Industry                                       Associates, LLC)
Collections Support Unit                       John A. Mueller
651 Boas Street, Room 702                      Lippes Mathias Wexler Friedman LLP
Harrisburg, PA 17121                           50 Fountain Plaza, Suite 1700
Email: ra-li-ucts-bankrupt@state.pa.us         Buffalo, NY 14202-2216
                                               Email: jmueller@lippes.com




DOCS_DE:232418.1 31270/001
              Case 20-50772-BLS        Doc 25-3   Filed 06/30/21   Page 11 of 11




ELECTRONIC MAIL
(Counsel to Ocean Network Express (North
America) Inc., general agents for Ocean
Network Express Pte. Ltd.)
Rick A. Steinberg, Esquire
Price Meese Shulman & D’Arminio, P.C.
50 Tice Boulevard, Suite 380
Woodcliff Lake, NJ 07677
Email: rsteinberg@pricemeese.com


ELECTRONIC MAIL
(Counsel to the Commonwealth of
Pennsylvania, Department of Revenue)
Josh Shapiro, Esquire
c/o Christopher R. Momjian, Esquire
Office of Attorney General
1600 Arch Street, Suite 300
Philadelphia, PA 19103
E-mail: crmomjian@attorneygeneral.gov




DOCS_DE:232418.1 31270/001
